Title: From Thomas Jefferson to William Brent, 20 January 1804
From: Jefferson, Thomas
To: Brent, William


               
                   Sir
                  Washington, Jan. 20. [04.]
               
               The departure of mr Harvie for Europe within a day or two, will leave the office of my private secretary again vacant. a continuance of the same sentiments with respect to yourself, induces a repetition of the offer, under the possibility that the reasons on your part for declining it may not continue. I shall willingly admit every accomodation which may reconcile the few duties it will superadd to the prosecution of your present pursuits. an answer in the course of a day or two will oblige me. Accept my salutations & best wishes.
               
                  Th: Jefferson
               
            